Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Species C (Figure 5) from Species Set 1, Species Y (Figures 3B and 3D) from Species Set 2, Species ii (Figure 6A) from Species Set 3, and Species 1 from Species Set 4 in the reply filed on June 30, 2020 was acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.
Specification
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application the recited structure of “an accommodating intraocular lens” with a portion inside the capsular bag and a portion outside the capsular bag.  Rather, two separate lenses were disclosed (prior to the even date) where the lens in the capsular bag does not extend out of the capsular bag at all; see Figures 1 and 2 of the present specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter of claim 1, and by incorporation claims 2-22 and 24-30, is not adequately described as to having a first portion of an intraocular lens within the capsular bag and a second portion of the same .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intraocular lens having a first portion within the capsular bag and a second portion of that same accommodating intraocular lens outside of the capsular bag, where that intraocular lens also engages ciliary tissue and non-ciliary eye tissue. This must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3-5, 8, 11-12, 15, 17-21, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimbel et al (NPL entitled “Intraocular lens optic capture”) in view of Chen (US 2005/0137703).  Gimbel et al meets the claimed method where:
The method of inserting an accommodating intraocular lens as claimed is disclosed on pages 200 to 201, particularly the abstract, Figure 1, and the first section that describes Figure 1;
The step of removing an anterior portion of the capsular bag as claimed is disclosed on page 200 of Gimbel et al;
The step of removing the natural lens as claimed is the extraction step described in the second column on page 200 of Gimbel et al;
The inserting step as claimed is described in the first and second paragraphs on page 201 of Gimbel et al;
The first portion of the intraocular lens as claimed is the lens part of the IOL of Gimbel et al;
The optical element as claimed is the optical portion of the IOL of Gimbel et al;
The second portion as claimed is the haptic portion of Gimbel et al where the haptic portion is the force translation element, and
The step of engaging the one force translation element with a portion of the ciliary tissue as claimed is met by the step of engaging the haptics with the ciliary sulcus as described by Figure 1, the caption under Figure 1, and the first column on page 201 of Gimbel et al.

	Regarding claims 3-5, this the features of the second region are apparent by inspection of Figures 10A-10C of Gimbel et al.
	Regarding claims 11-12, since Chen teaches shape changes over the entire surface (see Figures 5 and 9) and over just a central portion (see Figure 10A-10C), the Examiner asserts that the claimed features would have been considered clearly obvious over the applied prior art to one of ordinary skill as a way to customize the implant to a particular patient’s needs. 
	Regarding claims 17-18, by inspection of Figures 10A-10B of Chen, it is clear that the thinning out of the central region provides a lower modulus as claimed.
	Regarding claim 19, since the haptics of Gimbel et al contact a portion of the ciliary tissue (i.e., the ciliary sulcus), the contacting of other portions of the same area would have been considered clearly obvious to an ordinary artisan.
	Regarding claim 30, the use of a generally harder material for the translation element as compared to the first region would have been considered obvious to an .
Claims 6-7, 9-10, 13-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimbel et al and Chen as applied to claim 1 above, and further in view of Woods (US 2004/0082993).  Gimbel et al as modified by Chen fails to disclose a posterior surface second region as claimed.  However, Woods (see Figure 11-14 and paragraphs 72-76 discloses that it was known to make similar lenses within the art that have second regions on the posterior surface.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize a second region on the posterior surface of Gimbel et al as modified by Chen in order to improve the accommodation ability of the lens and to even better match the characteristics of the natural lens it replaces.
Regarding claims 9-10, Woods teaches both the spatial movement of the lenses in anterior and posterior directions along with the shape change feature.  For this reason, the claimed combination of the two, as claimed, would have been considered clearly obvious as a manner of enhancing the features provided by Gimbel et al as modified by Chen.
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimbel et al and Chen as applied to claim 1 above, and further in view of Pinchuk et al  (US 2005/0125059; hereafter referred to as PK).  Gimbel et al as modified by Chen fails to disclose an agent having a biological activity as claimed.  PK (see paragraphs 3, 72, 119, 137, and 139) teaches that it was known to load similar .
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimbel et al and Chen as applied to claim 1 above, and further in view of Hoffmann et al (US 6,228,115; hereafter referred to as HN).  Gimbel et al as modified by Chen fails to disclose the particular materials for making the IOL as claimed.  HN (see the abstract, Figure 2, column 3, line 60 to column 4, line 14, and column 6, lines 5-39) teaches that it was known to make IOL’s out of hydrogels.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to make the IOL including the haptics of Gimbel et al out of hydrogel because of its superior biocompatibility and mechanical strength as explained by PK on column 6. 
Claims 2 and 22 are not rejected by prior art but are rejected only under Section 112(a).  If they Section 112(a) rejection were to be overcome, then these claims would be objected to as being dependent upon a rejected base claim.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the specification objections by taking the position that all the subject matter in the present application is supported by the disclosures of the parent applications.  Again, it is the Examiner’s position that the subject matter included in original claim 1 filed on the even date of the present application is not supported prior 
On page 9 of the response, the Applicant points out that the previous Office action refers to the language of “non-ciliary eye tissue” that is not literally in claim 1.  Upon review of the rejection, the Examiner decided to remove this language. Additionally, the Applicant points out that language in the Response to Arguments section states that an “optical element” is not recited as being in contact with the ciliary structure.  The Examiner should have said that the “intraocular lens” (that includes both an optical part and non-optical parts in the claims) was placed in contact with the ciliary structure.
The Applicant traverses the Section 112 rejections by arguing that the claimed method solves the shrink wrap problem by having the force translation arm in contact with ciliary tissue.  The specification discloses that the shrink wrap problem is solved by a force transmission element of the optical element with its attachment portion placed in contact with the ciliary structure as described in paragraph [0008].  A second lens can be positioned within the capsular bag of the eye as explained in paragraph [0011]. Nowhere does the specification state or imply that the intraocular lens can be both within the capsular bag and engaging with the ciliary structure. Upon review of all the arguments to date and the full original disclosure, the Examiner has concluded that the Section 112(a) rejection should be maintained.  In particular, nowhere does the specification disclose that the same intraocular lens that has a force translation element placed in contact with the ciliary structure can have its optical element placed within the capsular bag.  

On page 11 of the response, the Applicant argues that paragraph [0011] discloses an optical element within the capsular bag with the haptics within the sulcus.  In response, the Examiner asserts that paragraph [0011] has numerous positioning possibilities listed but none suggest that the haptics or force transmission elements can be outside the capsular bag where the optical element is within the capsular bag. The indented paragraph on page 11 adds certain phrases in brackets (i.e., “of the first lens”) to lead one to believe that this was the intended meaning, but the Examiner asserts that this interpretation is not inherent because it does not necessarily flow from the language.  Paragraph [0012] does not suggest the Applicant’s preferred interpretation, 
In traversing the Drawings objection, the Applicant argues that a drawing showing the claimed IOL placement is not necessary for understanding the invention.  The Examiner respectfully disagrees.  Given the fact that the Applicant has gone to great lengths to explain how the claim subject matter is supported is clear evidence that there drawings must show the claimed placement.  
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774